Citation Nr: 1414027	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011, the Veteran appeared for a hearing before a Decision Review Officer (DRO) at the RO.  In October 2012, the Veteran testified at a Travel Board Hearing at the RO.  Transcripts of the hearings have been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss disability is more severe than the assigned noncompensable rating.   

A remand is necessary to obtain outstanding medical records and provide the Veteran with a new VA examination.  In his April 2011 Notice of Disagreement (NOD), the Veteran stated that he was given periodic hearing examinations while employed with the Department of Energy, and that the results of this testing revealed substantial hearing loss.  No such records are associated with the claims file.  Because it appears that there are outstanding medical treatment records that may contain information pertinent to the Veteran's claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserted at his October 2012 Travel Board Hearing that his hearing loss disability has worsened since his February 2011  VA examination.  Accordingly, the Veteran should be afforded a new VA examination to assess the current severity of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding medical records from the Department of Energy pertaining to the Veteran's hearing loss disability, and associate such records with the claims file.  If, after making reasonable efforts, the AMC is unable to secure the records, it becomes reasonably certain they do not exist, or further efforts to obtain the records would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) and be given an opportunity to respond.

2.  After completing the above development, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss disability.  The claims folder should be made available to the examiner for review.

Have the examiner perform all necessary diagnostic testing and evaluation, including testing the hearing acuity in the required frequencies of 1000, 2000, 3000, and 4000 Hertz, performing the necessary Maryland CNC speech recognition, and describing the functional effects of the hearing loss on the Veteran's occupation and daily activities. 

3.  After completing the above action, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


